DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed on 09/24/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 	

Claim Objections
Claim 8-12 are objected to because of the following informalities:  
Claims 8-12 refer to claim 1 as its independent claim, however since claims 1-6 has been cancelled. For examination purposes, claims 8-12 will be interpreted to be dependent on claim 1,
In Claim 11, line 2, “first later section” should read “first lateral section” 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, lines 2-3 recites “a combination of curved-convex and curved-concave sections”. However, it is unclear what is intended by this limitation. Does this limitation require a single curved-convex and a single curved concave section forming a combination of curved-convex and curved concave sections, or plural curved-convex sections and plural curved concave sections? For examination purposes, the combination of curved-convex and curved-concave sections will read as a combination of curved-convex sections and curved-concave sections. 
Claims 8-12 are rejected as they depend from, and therefore incorporate the claimed subject matter from claims rejected under this statute. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 7-8, 10 and 12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being unpatentable over Chiu (US D868279 S). 
Regarding claim 7, Chiu teaches a massage device (massage device, see Fig. 1a below) comprising: a single-piece body (single-piece body, see Fig. 1a below) with a layout including a combination of curved-convex and curved-concave sections (it is the examiner’s position the single-piece body has a layout including a combination of curved-convex and curved-concave sections) defining a first lateral section (first lateral section, see Fig. 1a below) having a smooth scraping section (smooth scraping section, see Fig. 1a below); a second lateral section (second lateral section, see Fig. 1a below) having a smooth scraping portion (smooth scraping portion, see Fig. 1a below) and a comb scraping portion (comb scraping portion, see Fig. 1a below) adjacent to said a smooth scraping portion (it is the examiner’s position the smooth scraping portion is adjacent to the comb scraping portion as seen in Fig. 1a below); a first scraping end section (first scraping end section, see Fig. 1a below); and a second scraping end section (second scraping end section, see Fig. 1a below), wherein said curved-concave sections have different depths (it is the examiner’s position the second scraping end section has a different depth than the first lateral section as seen in Fig. 2 and 3). 
Examiner’s Annotated Figure 1a

    PNG
    media_image1.png
    628
    879
    media_image1.png
    Greyscale

Regarding claim 8, Chiu teaches a massage device of claim 7, and further teaches wherein the shape of said first lateral section and said second lateral section define a symmetrical arrangement with respect to a central longitudinal axis (central longitudinal axis, see Fig. 1b below) of said single-piece body (it is the examiner’s position the first lateral section and second lateral section define a symmetrical arrangement with respect to a central longitudinal axis as seen in Fig. 1b below).
Examiner’s Annotated Figure 1b

    PNG
    media_image2.png
    573
    774
    media_image2.png
    Greyscale


Regarding claim 10, Chiu teaches a massage device of claim 7, and further teaches wherein said second scraping end section comprises two curved-convex portions with rounded tapered ends arranged outwardly from the single-piece body (it is the examiner’s position the second scraping end section comprises of two curved-convex portions with round tapered ends as seen in Fig. 2 and 6).
Regarding claim 12, Chiu teaches a massage device of claim 7, and further teaches wherein a cross-sectional area of an edge (edge, see Fig. 1c below) along an entire perimetry of said single-piece body is reduced ending in a blunt finish (it is the examiner’s position the cross-sectional area of the edge along an entire perimetry of said single-piece body is reduced ending in a blunt finish as seen in Fig. 1).
Examiner’s Annotated Figure 1c

    PNG
    media_image3.png
    532
    703
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Chiu (US D868279 S) as applied to claim 7 above, and further in view of Friedman (WO 2010131108 A2). 
Regarding claim 9, Chiu teaches a massage device of claim 7,  but does not further teach wherein said first scraping end section comprises three protruding curved-convex portions with rounded blunt ends arranged outwardly from the single-piece body.
However, Friedman teaches wherein said first scraping end section (first scraping end section, see Fig. 2a below) comprises three protruding curved-convex portions (curved-convex portion, see Fig. 2a below) with rounded blunt ends (rounded tip 34, 37 and 39, see Fig. 1)  arranged outwardly from the single-piece body (single-piece body, see Fig. 2a below) (it is the examiner’s position the rounded blunt tips are arranged outwardly from the body).


Examiner’s Annotated Figure 2a

    PNG
    media_image4.png
    562
    787
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Chiu to modify the first scraping end section to comprise of three protruding curved-convex portions with rounded blunt ends arranged outwardly from the single-piece body as taught by Friedman to have a plurality of different projections at different locations of the frame for applying pressure to various body parts (“The manual therapy device of the present invention satisfies this need by providing a frame having a plurality of different projections at different locations on the frame within the inner and outer boundaries of the frame for applying pressure to various body parts in an efficient and effective manner.” see page 1). 



Alternative Rejection for Claim 7 to Reject Claim 11
Claim 7 is rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Wu (WO 2006017958 A1) in view of Kim (KR 20210003015 A).
Regarding claim 7, Wu teaches a massage device (massage device, see Fig. 3a below) comprising: a single-piece body (single-piece body, see Fig. 3a below) with a layout including a combination of curved-convex and curved-concave sections (it is the examiner’s position the single-piece body has a layout including a combination of curved-convex and curved-concave sections) defining a first lateral section (the third side of the scraping plate 3, see Fig. 3) having a smooth scraping section (smooth scraping section, see Fig. 3a below); a second lateral section (first side of scraping plate 1, see Fig. 3) having a comb scraping portion (comb scraping portion, see Fig. 3a below); a first scraping end section (second side of the scraping plate 2, see Fig. 3); and a second scraping end section (fourth side of the scraping plate 4, see Fig. 3), wherein said curved-concave sections have different depths (it is the examiner’s position the second scraping end section has a different depth than the first lateral section as seen in Fig. 3) but does not teach where the second lateral section having a smooth scraping portion adjacent to said comb scraping portion. 
Examiner’s Annotated Figure 3a

    PNG
    media_image5.png
    491
    605
    media_image5.png
    Greyscale


However, Kim teaches a second lateral section (second lateral section, see Fig. 3b below) having a smooth scraping portion (third massage groove 113, see Fig. 1) and a comb scraping portion adjacent (scalp management unit 120, see Fig. 1) to said a smooth scraping portion (“ The scalp management unit 120 may be disposed adjacent to the third massage groove 113 on the right side of the main body 100 as shown in FIG. 1.” See [0057 ]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Wu to include a comb scraping portion adjacent to the smooth scraping portion as taught by Kim to provide a massage treatment for around the ear (see [0056]). 
Regarding claim 11, Wu in view of Kim teaches a massage device of 7, with Wu further teaching wherein each of said first later section and said second lateral section include a curved-concave portion having a depth of 2 cm (“The fourth side of the scraping plate to the plate convex curve, the height of 1.2 ~ 1.8cm, notched depth of 2.0 ~2.6cm, for more fat, waist, chest or cheek massage…” see page 2); said first scraping end section includes a curved-concave portions portion having a depth of 0.3 cm (it is the examiner’s position the depth of the first scraping end section is not recognized as result effective due to the specification, page 4 lines 42 to page 5 lines 1, reciting “It is understood that the described dimensions are merely given for illustrative purposes and are not intended to limit the device proportions...”) ; and said second end scraping section includes a curved-concave portion having a depth of 0.8 cm (“The third side of the scraping plate to the plate body concave curve, the depth of 0.8 ~ 1.2cm, used to wipe the contour protruding parts and tendon ligament…” see page 2). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tina Zhang whose telephone number is (571)272-6956. The examiner can normally be reached Monday - Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571) 272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA ZHANG/Examiner, Art Unit 3785    

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785